internal_revenue_service index no number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-108928-00 date date re legend decedent date spouse child child child child trust property dear this is in response to your submission of date in which you requested a ruling under sec_2652 of the internal_revenue_code and sec_301_9100-1 of the procedure and administration regulations on date decedent and spouse executed a revocable_trust agreement establishing trust and contributed certain assets held as community_property to trust decedent died on date survived by spouse child child child and child and several grandchildren including the children of child one of the assets transferred to trust was property an asset held by decedent and spouse as community_property under the terms of the trust agreement on the death of the first trustor to die that portion of trust comprising the assets contributed by the deceased trustor to trust becomes irrevocable the surviving trustor retains the power to alter amend or revoke the portion of trust comprised of the assets the survivor contributed to the trust the deceased trustor’s assets are divided into two shares trust a intended to qualify for the federal estate_tax_marital_deduction and trust b plr-108928-00 trust a is to be funded with assets contributed by decedent to the trust in the pecuniary amount necessary to reduce to zero the federal estate_tax due on the return of the deceased spouse after taking into account all credits allowable on the return as well as property passing to the surviving_spouse outside trust trust b is to be funded with the balance of the decedent’s and spouse’s assets held in trust under the terms of trust a and trust b the spouse is to receive all of the net_income at least quarterly as well as any amount of principal the trustee deems necessary for the spouse’s health education support or maintenance from both trust a and trust b however principal should be paid first from trust a upon the death of the spouse the remainder of trust a will be distributed to trust b to be held and distributed as a part of that trust under the terms of trust b upon the death of the spouse property is to be retained in trust for the benefit of the children of child regarding the remaining trust assets specific real_estate properties are to be distributed to child child and child as designated any remaining assets are to be distributed in equal shares to child child and child if any of decedent’s children die before becoming entitled to a distribution the deceased child’s share is to be held in trust for the benefit of the deceased child’s children until the youngest attains age article thirteen provides if the trust estate is ever divided into separate shares or trusts and to make any distribution called for by the trust trustee may apportion and allocate the assets of the trust estate in cash or in_kind or partly in cash and partly in_kind or in undivided interests in whatever manner trustee in his sole and absolute discretion considers advisable trustee may sell whatever property he considers advisable to make any of those divisions or distributions on schedule m of form_706 which was timely filed by the estate the executor made an election under sec_2056 with respect to the entire value of trust a a deduction under sec_2056 was claimed for the amount passing to trust a the executor failed to indicate that trust a would be severed failed to make to make an election under sec_2652 with respect to trust a and failed to file a schedule r and to allocate decedent’s gst_exemption plr-108928-00 trust a was funded with decedent’s one-half interest in property contributed to trust as well as with other assets the estate proposes to sever trust a into two trusts trust a-1 an exempt trust for generation-skipping_transfer_tax gstt purposes and trust a-2 a nonexempt trust for gstt purposes trust a-1 will contain decedent’s one-half interest in property trust a-2 will contain the balance of the assets in trust a the terms of trust a-1 and trust a-2 will be identical to the provisions of trust a in this regard any discretionary distribution of principal must be made pro_rata from each trust upon spouse’s death the remainder of trust a-1 and of trust a-2 will be disposed of under the terms of trust b thus at spouse’s death the remainder of trust a-1 will be held in further trust for the children of child the remainder of trust a-2 will be divided and distributed outright to child child and child or if they predecease spouse held in trust for their respective children the estate also proposes to make a reverse_qtip_election under sec_2652 with respect to trust a-1 decedent’s estate requests an extension of time under sec_301_9100-1 to sever trust a into trust a-1 and trust a-2 and to make the reverse_qtip_election under sec_2652 with respect to trust a-1 in addition the estate requests a ruling that under the automatic allocation rules contained in sec_2632 a portion of decedent’s gst_exemption under sec_2631 is allocated to trust a-1 in accordance with sec_2632 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of plr-108928-00 sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse in a form described in sec_2056 sec_2056 defines qualified_terminable_interest_property qtip as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2601 imposes a tax on every generation-skipping_transfer with regard to the generation-skipping_transfer_tax gstt each individual is allowed an exemption of dollar_figure adjusted as provided in sec_2031 which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor under sec_2632 the allocation may be made at any time on or before the date prescribed for filing the individual's estate_tax_return including extensions under sec_2632 and sec_26_2632-1 of the generation-skipping_transfer_tax regulations any portion of an individual’s gst_exemption not allocated within the time prescribed in sec_2632 is allocated pro_rata on the basis of the value of the property as finally determined for federal estate_tax purposes first to direct skips treated as occurring at the transferor's death any balance is allocated pro_rata on the basis of the value of the property as finally determined for federal estate_tax purposes to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made the automatic allocation is irrevocable no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any generation-skipping_transfer with respect to the trust sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent's_estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gstt as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gstt purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst_exemption may be allocated to the qtip_trust sec_26_2654-1 provides rules pursuant to which the severance of a_trust that is included in the transferor's gross_estate into two or more trusts is recognized for purposes of chapter if the governing instrument does not require plr-108928-00 severance the trust must be severed pursuant to discretionary authority granted either under the governing instrument or under local law the severance must occur or a reformation proceeding be commenced prior to the date prescribed for filing the federal estate_tax_return for the estate of the transferor the trusts must either be severed on a fractional basis or a pecuniary basis if so required by the governing instrument if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust sec_26_2654-1 example considers a situation where under the terms of a testamentary_trust income is to be paid to testator’s spouse for life on spouse’s death one-half of the corpus is to be paid to testator’s child c or c’s estate and one-half of the corpus is to be paid to testator’s grandchild gc the example concludes that if the requirements of sec_26_2654-1 are otherwise satisfied the severance of the trust into two equal trusts one providing income to spouse for life with remainder to c and one providing income to spouse for life with remainder to gc will be recognized for gst tax purposes under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 in this case based on the facts submitted and the representations made we conclude that the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently an extension of time is granted until days from the date of this letter for commencing the court_proceeding to sever trust a into trust a-1 and trust a-2 under sec_26_2654-1 and plr-108928-00 making a reverse_qtip_election under sec_2652 with respect to trust a-1 the election under sec_26_2654-1 must be made by attaching a statement to copies of the federal estate_tax_return and the amended schedule r filed by the estate the statement must indicate that a proceeding has been commenced to sever trust a and describe the manner in which the trust is proposed to be severed a copy of the petition or other instrument used to commence the proceeding must also be attached we also rule that as a result of the severance and reverse_qtip_election under the automatic allocation rules contained in sec_2632 a portion of decedent's gst_exemption under sec_2631 is automatically allocated to trust a-1 in accordance with the rules contained in sec_2632 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we express no opinion regarding the valuation of the property included in the decedent’s gross_estate this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours paul f kugler assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
